                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA                   :

             vs.                           :       CR 4:18-cr-00147-LGW-&/5

EMMETT RAMSEY,                             :

      Defendant.                           :



                        ORDER GRANTING LEAVE OF COURT

       THE COURT, having been duly advised, and noting no objections having been filed,

now grants the request of Charlotte Y. Fleming, attorney for the defendant in the above-

captioned matter. Accordingly, counsel shall be permitted Leave of Court on the following

dates, pursuant to Local Rule 83.9:



      December 2-5, 2019




       This VWGD\RI2FWREHU2019.



                                           ____________________________________
                                            ___________ _________________________
                                           United
                                            nited
                                                dS tatess 0DJLVWUDWHJudge
                                                  States   0 JLVWUDWHJudge
                                                           0D
                                           Southern District of Georgia
